Citation Nr: 1402185	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a left testicle disorder, including residuals of left orchiopexy.

2.  Entitlement to an initial compensable rating for scarring secondary to left orchiopexy.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 1985 and from January 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

It is noted that the Veteran raised the issue of entitlement to a total rating based on individual unemployability in March 2011.  In an April 2013 rating decision, the Veteran was granted entitlement to a total rating based on individual employability, with an effective date of March 7, 2011, the date the issue was raised.  The matters before the Board then concern only the appropriate schedular evaluation to be assigned for a left testicle disorder, including residuals of left orchiopexy, and for scarring secondary to left orchiopexy.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to initial compensable ratings for a left testicle disorder, including residuals of left orchiopexy, and for scarring secondary to left orchiopexy.

The Veteran was last afforded VA examination for genitourinary disorders and for scarring in September 2012.  The examiner diagnosed the Veteran with left orchiopexy and status post right orchiectomy.  While the examiner performed a physical examination of the Veteran's left testicle, he did not note whether the Veteran's remaining testicle is functioning or nonfunctioning.  Diagnostic Code 7523 provides that "in cases of the removal of one testis as the result of a service-incurred injury or disease ... with the absence or nonfunctioning of the other testis unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss."  38 C.F.R. § 4.115b, Diagnostic Code 7523, Note (2013).  A previous VA examination in November 2011 noted that the Veteran's spermatic cord was absent, but it was not clear from the report whether the cord was absent bilaterally and therefore affected the functioning of the Veteran's remaining testicle.  The question of functionality of the Veteran's remaining testicle must therefore be addressed before the claim can be properly adjudicated.

Regarding the Veteran's scarring secondary to left orchiopexy, it is unclear from the September 2012 examination report how many painful scars the Veteran currently has.  Section 1, Question 1(b) states that he has 3 painful scars, while Section 2, Question 2-1(e) lists only 2 scars.  This examination report therefore requires clarification.

The Board notes that the Veteran filed his claim of entitlement to service connection for scarring secondary to left orchiopexy on July 18, 2008.  During the course of the appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Pursuant to the revised regulation, 38 C.F.R. § 4.118, a Veteran who has been rated by VA under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 prior to October 23, 2008 may request review under the new version of Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 irrespective of whether the disability has increased since the last review.  The Veteran's current claim should therefore be considered under both the former and revised versions of 38 C.F.R. § 4.115b, Diagnostic Code 7804 (2013).

Finally, the record also indicates that the Veteran has received medical treatment at the Oklahoma City VA Medical Center.  Currently, the claims file contains VA treatment records dating up to August 2012.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Oklahoma City VA Medical Center all outstanding, pertinent records of treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Return the claims file to the examiner who conducted the September 2012 VA examination and request that he prepare an addendum to the examination report which addresses the following:

(i)  Is the Veteran's left testicle currently best characterized as "functioning" or "nonfunctioning"?  Please explain.

(ii)  Please clarify how many scars the Veteran currently has that are residuals of his left and right testicle disorders and how many, if any, of them are painful.

If the examiner who conducted the September 2012 VA examination is not available, schedule the Veteran for a new VA examination for scars and for genitourinary disorders and request that the examiner address the same questions as above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The RO must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the claims, including consideration of the claim of entitlement to scarring secondary to left orchiopexy under both the former and revised VA regulations.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

